Title: To Alexander Hamilton from Richard Hunewell, 19 October 1799
From: Hunewell, Richard
To: Hamilton, Alexander


Portland [District of Maine] October 19, 1799. “Herewith I send you a return from the Quarter Master & Paymaster, of the several articles received in their Department, for the use of the 15th. Regiment with the several Articles wanting to compleat the number For the use of the Regt., together with my observations of their qualities &c.—generally they are good, & of a much better quality than the troops expected; if the Army in general have been furnished with Cloathing Tents & other camp equipage, equal to that of my Regt., they have in my opinion no reason to complain & as Soldiers they have no right to.”
